Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 (Group I) in the reply filed on 3/29/2021 is acknowledged.
Claims 13-20(Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse.
Claims 1-13 are now pending and under examination. 

Claim Interpretation
.            The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a bus interface operable to receive, demultiplexer operable to demultiplex, the calibration engine operable to provide, the data processor operable to process, the driver operable to activate, operable to update, input interface operable to receive, calibration engine is operable to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being anticipated in view of Taylor et al (US 2012/0173185 A1) in view of Gelderloos (US 4,327,437).

	Regarding claim 1, Taylor discloses a controller (see Taylor at least sensor calibration computer 322) 
for use within a sensor system (see Taylor figures 1&3 and paragraphs “0017” and “0023-024” “including one or more range sensors 102”, “site sensing system 302”, “machine operations sensing system 310”, and “environmental sensing system 316”), 
the controller (322) comprising: a bus interface operable to receive sensor data from a plurality of sensor modules (see Taylor figure 3 shows the bus interface, not labeled, from each sensor group, which sends their data to the sensor calibration computer 322 and paragraphs “0023-0024” “individual modules for 102, 302, 310, 316”)

a calibration engine (see Taylor calibration component of sensor calibration computer 322) 
coupled to the demultiplexer (see Taylor figure 3 shows the bus interface, not labeled, from each sensor group, which sends their data to the sensor calibration computer 322 and paragraphs “0023-0024” “individual modules for 102, 302, 310, 316”, also paragraphs “0035” and “0069” “For example, communication device 312 may include one or more...multiplexers, demultiplexers” and “sensor calibration computer 322 may include one or more computer processors (e.g., a CPU), memories (e.g., RAM, ROM, etc.), computer-readable data storage devices (e.g., a magnetic, electronic, or optical data storage device), data communications devices, and/or other computing elements that cooperate to perform the disclosed processes”), 
a data processor coupled to the demultiplexer, the data processor operable to process the demultiplexed sensor data and generate a response (see Taylor figure 3 shows the bus interface, not labeled, from each sensor group, which sends their data to the sensor calibration computer 322 and paragraphs “0035”, “0069” and “0117” regarding the communication device 312 can act as a demultiplexer for the sensor data from site sensing system 302; further, the sensor calibration computer 322 can include multiple communication devices that act as demultiplexers in order to receive the sensor data from one or more range sensors 102, machine operations sensing system 310, and environmental sensing system 316; the CPU can provide a variety of responses 
Taylor teaches the calibration between sensors (see Taylor individual modules for 102, 302, 310, 316 and see figure 3 shows all of the individual sensors for the various sensor modules and also paragraphs “0021” and “0117” regarding the calibration component of the sensor calibration computer 322 can transform the sensor data coming from the each of the sensors “After sufficient calibration data has been gathered and stored, range sensor 102 may be calibrated using known map information regarding site 104 and the stored calibration data. For example, using methods known in the art, the coordinates XS, YS, and ZS of the points P in the sensor coordinate frame S may be transformed to coordinates XM, YM, and ZM of the points P in the 
However Gelderloos teaches to provide the demultiplexer a plurality of transforms between a plurality of sensors within the plurality of sensor modules (see Gelderloos col 2 thru 3; lines 58-68, regarding getting a sensor data from a bus and transform between a plurality of sensors to provide the computer associated therewith with data readings from each of the groups of sensors in the form of multiple parallel channels or data streams “A plurality of input/output (I/O) data busses 24 of like structure and function are electrically connected to receive the readings from each group of sensors S from the plural multiplexer/demultiplexers 22 to provide the computer 10 associated therewith with data readings from each of the groups of sensors in the form of multiple parallel channels or data streams”),
However Gelderloos teaches wherein the demultiplexer operable to demultiplex a serial stream of sensor data from the plurality of sensor modules (see Gelderloos col 2 thru 3; lines 58-68, regarding getting a sensor data from a bus and transform between a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Systems and methods for Taylor to detect errors in the sensors and redundancy management of multiple sensors (see Gelderloss col 2 thru 3; lines 58-68).

Regarding Claim 2, Taylor discloses a driver (see Taylor paragraphs “0030-0031” and “0034” from clocks, such as clock 334) coupled to the plurality of sensor modules (see Taylor 102, 302, 310, 316 and figure 3), the driver (from clocks, such as clock 334) operable to activate at least one of the sensors within the plurality of sensors (see Taylor “102, 302, 310, 316”, figure 3 and paragraphs “0031”, “0044” and “0046” regarding the clocks, which provide sensor configuration information, may be used to activate the sensor to take a reading; for example, clock 334 is connected to sensor calibration computer 322 and used to activate the pose sensor 328 within the machine operations sensing system 310 “Based on the signals from location sensor 320, orientation sensor 332, and clock 334, pose sensor 328 may continuously or periodically output a signal indicative of the pose of machine 100 in the navigation frame 

Regarding Claim 3, Taylor discloses comprising at least one input interface (see Taylor from site sensing system 302, machine operations sensing system 310, and/or environmental sensing system 316) operable to provide external condition information are provided to the controller (322), the at least one Input interface being coupled to the calibration engine (see Taylor regarding calibration component of sensor calibration computer 322; figure 3 shows the site sensing system 302, machine operations sensing system 310, and environmental sensing system 316 providing an input of external conditions of the vehicle and surrounds into the sensor calibration computer 322 and paragraphs “0026”, “0032”, “0037” and “0044” “Sensing system 310 may include a groundspeed sensor 326. Groundspeed sensor 326 may be configured to sense a rotational speed of one or more traction devices associated with machine 100, such as wheels, tracks, or treads”).



Regarding Claim 5, Taylor discloses wherein the at least one input interface operable to receive sensor configuration information (see Taylor via clocks 334, 340, 349, and/or 358) related to at least one of the sensor modules within the plurality of sensor modules (see Taylor 102, 302, 310, 316; also figure 3 shows the site sensing system 302, machine operations sensing system 310, and environmental sensing system 316 providing an input of external conditions of the vehicle and surrounds into the sensor calibration computer 322; furthermore see Taylor paragraphs “0034” and “0043-0044” regarding the clocks provide timing for the sensor data, which configures the sensor data timing with the type of the sensor from which data is coming, the frame rate the sensor senses the data, and the region of interest, i.e. location that the sensor receives data “Site sensing system 302 may also include a clock 358 configured to keep a time associated with site sensing system 302. Clock 358 may generate a signal 

Regarding Claim 6, Taylor discloses wherein the sensor configuration information comprises at least one of a sensor type, a field of view, a frame rate or a region of interest associated with at least one sensor module in the plurality of sensor modules (see Taylor 302, 310, 316; also figure 3 shows the site sensing system 302, machine operations sensing system 310, and environmental sensing system 316 providing an input of external conditions of the vehicle and surrounds into the sensor calibration computer 322; furthermore see Taylor paragraphs “0034” and “0043-0044” regarding the clocks provide timing for the sensor data, which configures the sensor data timing with the type of the sensor from which data is coming, the frame rate the sensor senses the data, and the region of interest, i.e. location that the sensor receives data “Site sensing system 302 may also include a clock 358 configured to keep a time associated with site sensing system 302. Clock 358 may generate a signal indicative of the determined time. The determined time may be appended as a time stamp to the dust level, fog level, rate of precipitation, and/or solar radiation level determined respectively by sensors 350-356, to indicate the time at which these parameters were determined. 

Regarding Claim 7, Taylor discloses wherein the calibration engine updates calibration information based on the external condition information and the sensor configuration information (see Taylor figure 5 shows the method of receiving calibration data, as well as data from machine operations sensing system 310 and environmental sensing system 316 sensors, which includes the external condition information and the sensor configuration information from the clocks 340, 349; and paragraph “0076-0077” and “0080” regarding the calibration data is correlated in step 508, added to the data set in step 510, and then the calibration information is updated with the data including the external condition information and the sensor configuration information in step 512 “in step 504, sensor calibration computer 322 may receive machine operations information from machine operations sensing system 310” , “in step 506, sensor calibration computer 322 may receive environmental information associated with site 104 from machine environmental sensing system 316” and “In step 512, sensor calibration computer 322 may update calibration data set 400 with any remaining calibration error factors 409 for the calibration data point P”).

Regarding Claim 8, Taylor discloses wherein the sensor data received on the bus interface (see Taylor from 302, 310, 316 as shown in Fig. 3) is correlated across a 

Regarding Claim 9, Taylor discloses wherein the subset of sensors within the plurality of sensors (see Taylor 302, 310 and/or 316) comprises at least two different types of sensors (see Taylor figure 3 shows the site sensing system 302 having four sensor types, the machine operations sensing system 310 having five sensor types, and the environmental sensing system 316 having four sensor types).

Regarding Claim 10, Taylor discloses wherein the plurality of sensors (see Taylor from 102, 302, 310, and/or 316) comprises at least one LiDAR sensor (see Taylor figure 


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable in view of Taylor et al (US 2012/0173185 A1) in view of Gelderloos (US 4,327,437) in view of Hudson et al. (US 2008/0136626 A1).

	Regarding claim 11, Taylor fails to explicitly disclose wherein the plurality of sensors comprises at least one thermal sensor.
However Hudson teaches wherein the plurality of sensors comprises at least one thermal sensor (see Hudson Figure 2&4 shows the autonomous vehicle with sensor array and paragraphs “0035-0036” “In accordance with an exemplary embodiment of the sensor suite illustrated in FIG. 4, the sensor suite can include a video camera such as a minimal VGA (640x480) or XGA (or higher) color video for combination with the Flash LADAR's grayscale lower-resolution data. The video can be bore-sighted with the Flash LADAR. A thermal imager, such as a micro-bolometer, could additionally be included in the sensor suite and bore-sighted, as the heat register of a target can be an important identifier”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Systems and 

Regarding claim 12, Taylor fails to explicitly disclose wherein the plurality of sensors comprises at least one color sensor.
However Hudson teaches wherein the plurality of sensors comprises at least one color sensor (see Hudson Figure 2&4 shows the autonomous vehicle with sensor array and paragraphs “0035-0036” “In accordance with an exemplary embodiment of the sensor suite illustrated in FIG. 4, the sensor suite can include a video camera such as a minimal VGA (640x480) or XGA (or higher) color video for combination with the Flash LADAR's grayscale lower-resolution data. The video can be bore-sighted with the Flash LADAR. A thermal imager, such as a micro-bolometer, could additionally be included in the sensor suite and bore-sighted, as the heat register of a target can be an important identifier”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Systems and methods for evaluating range sensor calibration data of modified Taylor for the purpose of using a thermal sensor, thereby providing a sensor that can be important to identify an object (see Hudson paragraphs “0035-0036”) and by adding a color sensor, identifying an object is enhanced due to more feature information such as color being available to identify an object. .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3665   
/ABBY Y LIN/           Supervisory Patent Examiner, Art Unit 3666